PER CURIAM.
The exigencies of this receivership call for such a speedy decision of this ease that an extended discussion of its issues is impossible. Wo shall only say that in our opinion the money to> be raised on receivers’ certificates and to be applied in part to the discharge of tho corporation’s past-due indebtedness to service instructors and to many thousand widely scattered “knitters,” whereby the recovery of many thousand dollars worth of the corporation’s yarn and tho enhancement of the value of certain of its assets are made possible, will not, in tho peculiar character of the business, amount in law to preferential payment of the claims of unsecured creditors, but rather that such payment is a necessarily precedent factor in the conservation of the corporation’s property.
Tho decree of the District Court is affirmed.